DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 05/10/2022. Applicant canceled claims 1-5 and added new claims 6-25 in response to Restriction/Election Requirement.
	
Claims 6-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except some references which do not include publication dates.

Claim 14 is objected to because of the following informalities:  
Line 2, “indicum” should be “indicium”.  
Appropriate correction is required.

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (US 2017/0300935), in view of Kao et al. (US 2015/0350349).

As to claim 6, Herbst discloses the invention as claimed, including a computer-implemented method performed by at least one processor to provide visual indicia of social affinity in a communication network (Fig. 2), the method comprising: 
in response to determining, based on gathering information retrieved from a gathering datastore (256-258, Fig. 2; 501, Fig. 5; 601, Fig. 6), that a predetermined social gathering has ended in which a plurality of users participated, then provide, by a processor, a post-gathering likability survey to a corresponding device of each of the plurality of users (Figs. 2-4; ¶0037; ¶0052, “After a Match is made, the system may gather feedback on the quality of the outcome 250”; ¶0053, “represents how Dater X would rate Dater Y as a potential romantic partner after getting to know Dater Y”; ¶0097, “collect a user's preference of their dating or not-dating choice 526 from a user to be stored in the user's entry of the Client Memory Users database 502 and sent to the Server Program 621 via the internet 560 for validation and storage 626”; ¶0105, “a survey may ask the dater how the dater felt about the Match after meeting in person, which constitutes a measure of the Unidirectional outcome…”), wherein the survey provided to each of the plurality of users is based on predetermined user profiles corresponding to the plurality of users and on an association between the predetermined user profiles and the predetermined social gathering (¶0031, “An evaluator who provides an opinion on a pair of daters…A matchmaker evaluates the mutual compatibility of a pairing, that is, considering bother daters' likely satisfaction with being paired with the other. A rating is a type of evaluation, one that corresponds to a numeric rating”; ¶0046, “The system may also gather feedback on the quality of the outcome 122. This may take the form of questions asked of the daters and/or evaluator(s), surveys”; ¶0052, “This may take the form of feedback from users, including but not limited to follow-up questions about the daters in the Match, questions about whether or not a date occurred following the match, a survey about the evaluations experience, and so on”; ¶0105, “a survey may ask the dater how the dater felt about the Match after meeting in person…a survey may ask the dater or a Friend how the relationship progressed…”); 
receive, from a first device of the corresponding devices, the first device being associated with a first user of the plurality of users, an electronic message corresponding to input of the first user in response to the post-gathering likability survey received by the first user (Abstract, “The system may gather feedback on the match to help calibrate future matching”; ¶0008, “uses a collection of automated subsystems and associated databases that work in combination with input from one or more users to romantically match people”; ¶0031, “A rating is a type of evaluation, one that corresponds to a numeric rating. A rater is an evaluator that provides a rating. A rating is a type of evaluation, one that corresponds to a numeric rating. A rater is an evaluator that provides a rating”; ¶0036, “control the weightings through an input mechanism on the client interface. In another embodiment, the weightings are determined heuristically”; ¶0048, “If the daters chat, the system stores and relays messages 124. The system may also gather feedback on the quality of the outcome 122. This may take the form of questions asked of the daters and/or evaluator(s), surveys”; ¶0053, “represents how Dater X would rate Dater Y as a potential romantic partner after getting to know Dater Y”; ¶0134, “use feedback to inform future Matching, another function of the Server Program is to gather feedback on a Match 636”); 
determine the response of the first user from the electronic message and associating the response with a first user profile of the predetermined user profiles, the first user profile being associated with the first user and stored in a user profile datastore (506, 524, 525, 532, Fig. 5; 606, Fig. 6; ¶0044, “the evaluator(s) are given an opportunity to evaluate the profile 130 and the system stores the evaluation(s)”; ¶0053, “represents how Dater X would rate Dater Y as a potential romantic partner after getting to know Dater Y”; ¶0069; ¶0071, “Dater X has rated a certain profile 5%, while Friend R has rated the same profile 95% on behalf of Dater X 421…”; ¶0084-¶0086; ¶0101, “a user may be able to view the profile of a Friend. In each of these instances, the profile may be displayed along with tools to interact with the profile, such as a rating bar to rate a profile, or a chat button to converse with a Match”; ¶0103, “collect a rating 534 from a user on a displayed profile 532. The Client Program 521 stores this information, along with metadata including the user's User Id and the User Id of the dater for whom the evaluation was intended”; ¶0105, “Implicit feedback includes information about whether the dater viewed the Match's profile, whether the dater initiated or responded to conversation, and whether substantive conversation ensued”; ¶0135).

Herbst does not specifically disclose generating, for display on a second device of a second user, a visual affinity and aversion indicium corresponding to the first user, wherein the second user is one of the plurality of users and the visual affinity and aversion indicium is generated based on a response of the second user to the post-gathering likability survey, the response of the second user corresponding to an affinity or aversion response of the second user to the first user corresponding to the predetermined social gathering. However, Kao discloses generating, for display on a second device of a second user, a visual affinity and aversion indicium corresponding to the first user, wherein the second user is one of the plurality of users and the visual affinity and aversion indicium is generated based on a response of the second user to the post-gathering likability survey, the response of the second user corresponding to an affinity or aversion response of the second user to the first user corresponding to the predetermined social gathering (Fig. 2; ¶0025, “As various nodes interact with each other, the social networking system 130 adds, removes, or otherwise modifies edges connecting the various nodes to reflect the interactions. An exemplary social graph is described with reference to FIG. 2”; ¶0039, “First degree connections, e.g., the friendship between User A and User B, may indicate a stronger affinity than second degree connections, e.g., User A is friends with User B, who is friends with User C, creating a second degree connection between User A and User C”; ¶0048, “location feedback data may be weighted, giving the highest priority to feedback by the user, less priority to feedback by the user's connections within the social network (e.g., with the score being based upon affinity to the user)”); ¶0057). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Herbst to include generating, for display on a second device of a second user, a visual affinity and aversion indicium corresponding to the first user, wherein the second user is one of the plurality of users and the visual affinity and aversion indicium is generated based on a response of the second user to the post-gathering likability survey, the response of the second user corresponding to an affinity or aversion response of the second user to the first user corresponding to the predetermined social gathering, as taught by Kao because it would generate and maintain a social graph comprising a plurality of nodes and a plurality of edges representing relationships between the plurality of nodes, thereby improving the precision of matches (Kao, ¶0025; ¶0053).

As to claim 7, Herbst discloses the computer-implemented method of claim 6, further comprising: generate, by a likability index module, a likability index for the first user based on aggregate affinity and aversion responses to the first user determined from responses received from other users; and, associate the likability index with the first user profile in the user profile datastore (130, Fig. 1; 506, Fig. 5; 606, Fig. 6; ¶0032, “Friendship implies that one user is rating for the other user. in certain embodiments, Friends may communicate through various means”; ¶0036, “Each evaluator in a Friend Group has a numerical weighting that weights that evaluator's rating compared to other evaluators in the Friend Group”; ¶0038, “A Bidirectional Score represents the system's belief in the quality of a pairing of daters”; ¶0044, “At this point, the evaluator(s) are given an opportunity to evaluate the profile 130 and the system stores the evaluation(s)”).

As to claim 8, Herbst discloses the computer-implemented method of claim 7, wherein the likability index is generated based on variables and weights determined based on the aggregate affinity and aversion responses to the first user (130, Fig. 1; 506, Fig. 5; 606, Fig. 6; ¶0032, “Friendship implies that one user is rating for the other user. in certain embodiments, Friends may communicate through various means”; ¶0036, “Each evaluator in a Friend Group has a numerical weighting that weights that evaluator's rating compared to other evaluators in the Friend Group”; ¶0038, “A Bidirectional Score represents the system's belief in the quality of a pairing of daters”; ¶0044, “At this point, the evaluator(s) are given an opportunity to evaluate the profile 130 and the system stores the evaluation(s)”).

As to claim 9, Herbst discloses the computer-implemented method of claim 7, further comprising: receive, from a third device, a gathering signal corresponding to a future social gathering; generate a gathering information data structure from the gathering signal and store the gathering information data structure in the gathering datastore; determine if the likability index of the first user meets a visibility criteria associated with the gathering information data structure for the future social gathering; and, when the likability index of the first user meets the visibility criteria, then generate, for display on the first device, a gathering profile for the future social gathering based on the gathering information data structure (abstract, “The system may gather feedback on the match to help calibrate future matching”; ¶0035, “Friend Groups tend to rate many of the same profiles, which allows the system to identify particular patterns between raters in the Friend Group, and exploit these patterns in making future inferences”; ¶0104, “all the data necessary for displaying a Match is collated by the Server Program 621 from the appropriate databases and sent together as a single profile, which the Client Program 521 may store for future use in the Client Memory Users database 502”; ¶0134, “use feedback to inform future Matching, another function of the Server Program is to gather feedback on a Match 636”).

As to claim 10, Herbst discloses the computer-implemented method of claim 6, wherein the visual affinity and aversion indicium comprises a color selected based on a predetermined association of the color with a level of affinity or aversion (720, Fig. 7; ¶0142, “Dominic is evaluating profiles for himself. He has not yet evaluated Jennifer's profile. Images of two of Dominic's Friends 725 appear below the slider bar 720. These two images 725 represent previous evaluations (ratings) by these Friends…the Friend's ratings may be visible to each other, but only if they are Friends with each other”).

As to claim 11, Herbst discloses the computer-implemented method of claim 6, wherein the visual affinity and aversion indicium comprises a shape selected based on a predetermined association of the shape with a level of affinity or aversion (720, Fig. 7; ¶0030, “a user who wants to be introduced to one or more people in a romantic context, with the hope of forming some degree of romantic relationship”; ¶0133, “may consider other traits indicating compatibility, such as users with similar or complementary personality types, users with similar schedules, users with compatible conversation level, users with similar relationship goals, users with similar interests”; ¶0142).

As to claim 12, Herbst discloses the computer-implemented method of claim 6, wherein the visual affinity and aversion indicium comprises an image selected based on a predetermined association of the image with a level of affinity or aversion (720, Fig. 7; ¶0030, “a user who wants to be introduced to one or more people in a romantic context, with the hope of forming some degree of romantic relationship”; ¶0133, “may consider other traits indicating compatibility, such as users with similar or complementary personality types, users with similar schedules, users with compatible conversation level, users with similar relationship goals, users with similar interests”; ¶0142).

As to claim 13, Herbst discloses the computer-implemented method of claim 12, wherein the image comprises at least one of: a static icon, and a moving graphic (720, Fig. 7).

As to claim 14, Herbst discloses the computer-implemented method of claim 6, wherein the visual affinity and aversion indicum is selected based on a predetermined affiliation of the first user determined based on the first user profile (¶0030, “a user who wants to be introduced to one or more people in a romantic context, with the hope of forming some degree of romantic relationship”; ¶0133, “may consider other traits indicating compatibility, such as users with similar or complementary personality types, users with similar schedules, users with compatible conversation level, users with similar relationship goals, users with similar interests”; ¶0142).

As to claim 15, Herbst discloses the computer-implemented method of claim 14, wherein the predetermined affiliation comprises an association of the first user with at least one of: a profession, and an activity (¶0030, “a user who wants to be introduced to one or more people in a romantic context, with the hope of forming some degree of romantic relationship”; ¶0133, “may consider other traits indicating compatibility, such as users with similar or complementary personality types, users with similar schedules, users with compatible conversation level, users with similar relationship goals, users with similar interests”).

Claims 16-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (US 2017/0300935), Kao et al. (US 2015/0350349), further in view of Kelly et al. (US 2016/0048556).

As to claims 16-18 and 24-25, Herbst does not specifically disclose receive a signal from the first device of the first user corresponding to a hashtag descriptor, the hashtag descriptor corresponding to a personal attribute of the first user; associate the hashtag descriptor with the first user profile; determine a personality trait based on at least one personality trait associated with the hashtag descriptor associated with the first user profile; associate the personality trait with the first user profile; and, determine a first personality type of the first user based at least on the personality traits associated with the first user profile of the first user. However, Kelly discloses receive a signal from the first device of the first user corresponding to a hashtag descriptor, the hashtag descriptor corresponding to a personal attribute of the first user; associate the hashtag descriptor with the first user profile; determine a personality trait based on at least one personality trait associated with the hashtag descriptor associated with the first user profile; associate the personality trait with the first user profile; and, determine a first personality type of the first user based at least on the personality traits associated with the first user profile of the first user (¶0093, “lists of relevance markers may be used to calculate composite scores across nodes. These lists may include such items as key words and phrases, semantic entities, full or partial URLs, meta tags embedded in site code and/or published documents, associated tags in third-party collections (e.g. DELICIOUS tags), and the like. For example, tags may be collected automatically, such as by ‘spidering’ sites for meta keywords”; ¶0118, “These tags may help describe an item and may also allow the item to be found again by browsing or searching. In an example, tags may be associated in third-party collections such as DELICIOUS tags, and the like. In another example, there web crawlers may extract meta keywords and tags included within node html. Further, specific keywords and phrases may be exported to a database. In yet another example, the tags may be generated by human coders”; ¶0155; ¶0172, “social graph may be generated based on followers of an individual or entity in a social network. In another example, the map criteria may be semantically based, such as based on key words or hashtags”; ¶0174; ¶0175, “Semantic markers may also include those used in particular social network environments, such as TWITTER, and may include follows relationships, mentions, re-tweets, replies, hashtags, URL targets, and the like. Any of these semantic markers may be used to index a social media map”; ¶0244, “social media phenomena, such as hashtags, and how they spread in a network. Patterns of spreading may include salience, commitment, or a combination thereof termed resonant salience where there is a burst of activity followed by a sustained commitment, or resonance, pattern”; ¶0227; ¶0237; ¶0238, “On the bottom right, hashtags with high Peakedness and low Commitment by Subsequent Uses are all directly related to salient news events”; ¶0239; ¶0240; ¶0243, “a particular hashtag is selected and the set of engagements of Twitter users with this hashtag is binned by day. Next, for each day, the volume of engagements for that day is broken down by cluster group”; ¶0251, “on this page are trending terms/URLs, including the number of mentions of a hash tag that is related to the user, trending media and imagery, and latest influencer tweets”; ¶0255, “The compose message screen may include suggested content such as most used hashtags or other media based on a CFI, popular terms, key content such as high M score media”; ¶0259, “users may be able to select one or more individuals/entities or and influencers/conversation leaders to message with suggested content (most used hashtags, popular terms, key content, etc.)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Herbst to include receive a signal from the first device of the first user corresponding to a hashtag descriptor, the hashtag descriptor corresponding to a personal attribute of the first user; associate the hashtag descriptor with the first user profile; determine a personality trait based on at least one personality trait associated with the hashtag descriptor associated with the first user profile; associate the personality trait with the first user profile; and, determine a first personality type of the first user based at least on the personality traits associated with the first user profile of the first user, as taught by Kelly because it would identify individual preferences and social trends, thereby more accurately generating social graph edges  between the relevant user nodes and concept nodes (Kelly, ¶0153-¶0155; ¶0172; ¶0184; ¶0251).

As to claim 19, Herbst discloses the computer-implemented method of claim 16, further comprising: determine a target personality type for a third user, based on predetermined levels of affinity or aversion associated with a second user profile of the third user for each of a group of users having the target personality type, wherein each of the levels of affinity or aversion are determined based on a response of the third user to interaction with a corresponding user of the group of users; and, generate, when the first personality type matches the target personality type, a display of the first user profile for display to the third user (Abstract, “analyze the opinions to determine whether a match would result in the satisfaction of both daters. If so, the system matches the daters, inviting them to communicate. The system may gather feedback on the match to help calibrate future matching”; ¶0008, “they know their friends may see their profile. Additionally, a person is an excellent resource for the system when it comes to a friend's likes, dislikes, personality, and general insight into their life”; ¶0010, “the system identifies quality matches between daters in a two-stage process”; ¶0030, “a user who wants to be introduced to one or more people in a romantic context, with the hope of forming some degree of romantic relationship”; ¶0031, “A matchmaker evaluates the mutual compatibility of a pairing, that is, considering bother daters' likely satisfaction with being paired with the other. A rating is a type of evaluation, one that corresponds to a numeric rating”; ¶0035, “Friend Groups tend to rate many of the same profiles, which allows the system to identify particular patterns between raters in the Friend Group, and exploit these patterns in making future inferences”; ¶0040, “the system acknowledges a dater who needs a Match 100. The system searches for other daters with mutually satisfying filtering criteria”; ¶0044, “the evaluator(s) are given an opportunity to evaluate the profile 130 and the system stores the evaluation(s)”).

As to claim 23, Herbst discloses the computer-implemented method of claim 21, further comprising: determine a first location of the first user based on a signal received from the first device; determine a second location of the third user based on a signal received from a third device associated with the third user; determine a user distance preference of the first user based on the first user profile; and, generate a display, for display to the first user, of gatherings located within the user distance preference, wherein generate a display of the second user profile for display to the first user is performed when a proximity between the first location and the second location is determined to meet the user distance preference (¶0009, “Daters also specify basic filtering criteria for a partner, such as gender, age, and distance”; ¶0081; ¶0095, “perform a geolocation of the user's device 524, for example, by interfacing with the device's built-in GPS functionality”; ¶0098, “a dater may specify hard criteria that must be satisfied by any potential match. Such criteria may include age range, distance, and gender”; ¶0101, “the distance information”; ¶0111, “The private information may include the user's name, an identifying User Id, password or password hash, birthdate, geolocation…”; ¶0113; ¶0126, “the dating pool is narrowed through search criteria including an age range, gender preference, and distance…the search criteria also includes distance”; ¶0130, “the distance between the two daters, based on information in the Server Memory User Activity database 611”; ¶0156, “use the search bar 1010 to search for keywords or tags, including but not limited to interests, hobbies, location information like a city and/or zip code, an age range, job, school, nationality, and so on”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter (US 2014/0172893), Alonso et al. (US 9,286,619), Hentschel et al. (US 2016/0357870), Smarr et al. (US 10,084,732), Bratsman et al. (US 2018/0375945) disclose systems and methods for online social matchmaking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        May 31, 2022